COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Lakeisha Demerson, MD v. Kiesta Smith, Individually and as next
                         friend of XXXXXX XXXXXX, a minor

Appellate case number:   01-22-00579-CV

Trial court case number: 2022-01500

Trial court:             270th District Court of Harris County

       On August 17, 2022, the trial court reporter filed a recorder’s record of electronically
recorded proceedings in this case. The filed record does not comply with Texas Rules of
Appellate Procedure 34.6 and 13.2.
        When proceedings are recorded electronically, Texas Rule of Appellate Procedure
34.6(a)(2) provides that the reporter’s record must consist of “certified copies of all tapes or
other audio-storage devices on which the proceedings were recorded, any of the exhibits that the
parties to the appeal designate, and certified copies of the logs prepared by the court recorder
under Rule 13.2.” Under Rule 13.2, the required log must include (1) the number and style of
the case before the court; (2) the name of each person speaking; (3) the event being recorded
such as the voir dire, the opening statement, direct and cross-examinations, and bench
conferences; (4) each exhibit offered, admitted, or excluded; (5) the time of day of each event;
and (6) the index number on the recording device showing where each event is recorded. TEX.
R. APP. P. 13.2(b).1

       The recorder’s record filed in this Court on August 17, 2022 does not contain certified
copies of the court recorder’s log(s) as required by Rule 34.6(a)(2) and Rule 13.2. We therefore
ORDER court reporter Julia Rivera to file certified copies of the required log(s) pursuant to
Texas Rules of Appellate Procedure 34.6(a)(2) and 13.2 within 30 days of the date of this
order.
       Appellant’s brief will be due thirty days after the court reporter files a compliant
recorder’s record. See TEX. R. APP. P. 38.6(a).


1
       In addition, Texas Rule of Appellate Procedure 38.5 requires a transcription of the tapes
       to be filed as an appendix to the brief.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: August 30, 2022